Citation Nr: 0712527	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for herniated cervical disc C5-6 status post 
discectomy and fusion, previously claimed as mild cervical 
radiculopathy C6 distribution.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and May 2003 rating decisions of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2003 rating decision, the 
RO denied service connection for acid reflux disease, and the 
May 2003 decision denied reopening the claim for service 
connection for mild cervical radiculopathy C6 distribution.

The issues of entitlement to service connection for herniated 
cervical disc C5-6 status post discectomy and fusion, 
previously claimed as mild cervical radiculopathy C6 
distribution, and gastroesophageal reflux disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for mild cervical 
radiculopathy C6 distribution in an October 2001 rating 
decision.  The veteran did not appeal the decision.

3.  The evidence received since the October 2001 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for herniated cervical disc C5-6 status 
post discectomy and fusion, previously claimed as mild 
cervical radiculopathy C6 distribution.  




CONCLUSIONS OF LAW

1.  The October 2001 decision that denied entitlement to 
service connection for mild cervical radciulopathy C6 
distribution is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the October 2001 rating decision, 
which denied service connection for mild cervical 
radiculopathy C6 distribution is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the October 2001 rating decision, which denied 
service connection for mild cervical radiculopathy C6 
distribution, the evidence of record consisted of the 
veteran's service medical records, VA outpatient treatment 
records from July 1999 to April 2000, and the veteran's 
application for compensation benefits.

In the October 2001 rating decision, the RO denied service 
connection for mild cervical radiculopathy C6 distribution 
because the condition neither occurred in nor was caused by 
service.  The RO noted that VA outpatient treatment reports 
reflect complaints of neck pain as early as June 1999, more 
than three months after the veteran's discharge from service, 
but the records do not show a relationship to service.  The 
RO further added that the veteran's service medical records 
contain no evidence of his neck condition, and without 
evidence showing that the current disability is related to 
service, service connection could not be established.  The 
veteran was notified of the denial in an October 2001 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for herniated cervical disc C5-6 
status post discectomy and fusion, previously claimed as mild 
cervical radiculopathy C6 distribution.  The veteran has 
submitted additional VA treatment records showing treatment 
for a current cervical spine disorder.  More importantly, the 
veteran has submitted a September 2003 VA medical statement, 
wherein J. D. W., M.D., stated "[a]fter reviewing the 
medical history of [the veteran], I believe that it is 
medically possible and perhaps even probable that this 
patient's cervical spine condition can be traced to multiple 
injuries while on active duty."  This evidence was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for herniated cervical disc C5-6 status post discectomy and 
fusion.  As new and material evidence has been submitted, the 
claim is reopened.

In light of this favorable decision as it relates to the 
issue of reopening the veteran's claim for service connection 
for herniated cervical disc C5-6 status post discectomy and 
fusion, VA's compliance with the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) need not be discussed.  
Any error by VA in complying with the requirements of VCAA is 
not prejudicial to the veteran.  As noted previously, the 
underlying claim of service connection is being REMANDED to 
the RO via the AMC for further development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for herniated cervical disc C5-6 
status post discectomy, previously claimed as mild cervical 
radiculopathy C6 distribution, is reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for 
gastroesophageal reflux disease and herniated cervical disc 
C5-6 status post discectomy and fusion.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Regarding the cervical disorder, in an August 2002 statement 
the veteran wrote that throughout his service career, he 
incurred numerous head and neck injuries.  He explained that 
as a career infantryman, he self-medicated his injuries 
during service, and did not visit sick call or a medic for 
his various back and neck injuries.  The Board notes that 
service medical records do not contain any complaints, 
treatments, or findings of a neck condition; however, post 
service treatment records dated August 1999 to April 2000 
reflect neck complaints and a diagnosis of C6 radial 
neuropathy.  Furthermore, a September 2003 VA medical 
statement suggests that the his cervical spine disorder may 
be related to his active military service.

The Board also notes that the March 2003 rating decision 
denied service connection for acid reflux disease because 
there is no evidence of record to suggest the condition 
persisted since the veteran's discharge from service.  The RO 
noted that the veteran's service medical records reflect a 
diagnosis of gastroenteritis in January 1980, and in July 
1981 and November 1998, the veteran was noted as having 
indigestion.  The Board also observes that the veteran's 
service medical records indicate that the veteran's upper 
gastrointestinal series (UGI) had increased duodenal folds in 
January 1990.  Post service treatment records reflect a 
current diagnosis of gastroesophageal reflux disease, and a 
March 2004 VA medical statement indicates that the veteran's 
current condition may have incurred during service.

Under the VCAA, the Board finds that the veteran meets the 
criteria for a medical examination to clarify both the nature 
and etiology of his claimed disabilities.  See 38 U.S.C.A. § 
5103A (West 2002).  Additionally, the Board notes that VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Therefore, 
further development of the case is necessary.  



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disabilities, as well as a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
whether there is a causal nexus between 
his cervical spine disorder and active 
military service, and his 
gastroesophageal reflux disease and 
active military service.  The claims file 
must be made available to each examiner 
for review, and each examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities found to be present should 
be diagnosed.  With regard to each 
disability, the appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
disability (cervical spine disability or 
gastroesophageal reflux disease) had its 
origin in service or is in any way 
related to the veteran's active service.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


